Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Post-Effective Amendment No. 2 to Form S-1/A and related Prospectus of our report dated March 31, 2014, with respect to the audit of the consolidated balance sheets of Starboard Resources, Inc. and Subsidiaries as of December 31, 2013 and 2012, and the related consolidated and combined statements of operations, changes in stockholders' equity, and cash flows for each of the years in the two-year period ended December 31, 2013. We also consent to the reference to us as “Experts” in such Registration Statement. /s/ Rothstein Kass Dallas, Texas April 21, 2014
